Citation Nr: 1811055	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to November 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a January 2017 videoconference hearing before the Board.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for obesity secondary to service-connected depression and coronary artery disease secondary to obesity have been raised by the record at the January 2017 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's service-connected chronic muscular strain low back, depressive disorder, degenerative disease of the right ankle, Osgood-Schlatter's disease of the left knee, tinnitus, arthritis of the right knee, and right ear hearing loss preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a total disability evaluation based on individual unemployability (TDIU) are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected chronic muscular strain low back, depressive disorder, degenerative disease of the right ankle, Osgood-Schlatter's disease of the left knee, tinnitus, arthritis of the right knee, and right ear hearing loss.  VA will grant a TDIU when the evidence shows that the Veteran is precluded - by reason of his service-connected disabilities - from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The Veteran meets the schedular criteria for an award of TDIU based on a combined rating of at least 70 percent and a 40 percent rating for chronic muscular low back strain.  See 38 C.F.R. § 4.16(a).  With regard to his employment history, the Veteran worked as an administrative specialist for 13 years.  The record establishes that the Veteran was last employed in May 2007.  

After reviewing the evidence, the Board finds that the Veteran is entitled to a TDIU.  A December 2009 VA examination noted that the Veteran's back pain was constant and affected his ability to sit, stand, and walk; it further reported that the Veteran needed his spouse's help for lifting, carrying, bending, and twisting.  This examination additionally noted that the Veteran could not sit with his legs bent and instead needed to keep his knees almost straight.  The December 2009 VA examination found that, due to the Veteran's back condition, "he would not be able to do any physically demanding work or even any sedentary employment because he cannot sit in the office today."  A September 2011 VA examination reported that the Veteran's right ankle and left knee condition restricted his mobility and caused pain at work.

A former supervisor confirmed in an August 2015 statement that it was obvious the Veteran was "often" in "great pain" and reported that the Veteran "would disappear frequently to the 'sick room' to administer injections to himself."  The supervisor recalled juggling the Veteran's schedule, moving deadlines, and tolerating absences to an extent that the supervisor did not believe would be tolerated in other employment.  An April 2010 employer information form noted that the Veteran had accomodations "due to on-going limitations to lifting, bending, stooping" and that he was "[a]pproved for intermittent FFMLA/OFLA leave beginning July 2003 to end of employment."

In a statement received March 2011, the Veteran reported he is unable to stand or sit "for any amount of time" and stated that he could sit "semi-reclined for about an hour or so, but [his] back gets very tight, and [his] arms become hard to control."  At the January 2017 Board hearing, the Veteran's spouse verified that the Veteran cannot sit, stand, or lift his arms at a computer "for a long time" because it hurts his back. 

Considering this evidence as a whole, the Board finds that Veteran is unable to do physical or sedentary work due to pain in his back, knees, and ankle.  Accordingly, an award for a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


